ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 04-070, concluding that HOLLISTYNE C. BLUITT of ORANGE, who was admitted to the bar of this State in 1984, should be reprimanded for violating RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 1.4(a) (failure to keep client reasonably informed about the status of the matter), RPC 1.4(b) (failure to explain a matter to the extent reasonably necessary to permit client to make informed decisions about the representation), RPC 1.15(b) (failure to safeguard estate funds), Rule l:21-6(b)(8) and RPC 1.15(d) (recordkeeping violations—failure to reconcile attorney trust account), and RPC 8.1(b) (failure to cooperate with disciplinary authorities);
And good cause appearing;
It is ORDERED that HOLLISTYNE C. BLUITT is hereby reprimanded; and it is further
ORDERED that within thirty days after the filing date of this Order, respondent shall submit proof to the Office of Attorney Ethics that all aspects of the Goins estate matter have been resolved, and respondent’s failure to do so shall result in her temporary suspension from the practice of law without further notice; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.